DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 14, “blanch” should be “branch”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 2, “connected” should be “connect” and, in line 3, “a” should be deleted.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 16, “blanch” should be “branch”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the cleaning robot is inferentially claimed in claim 1 rendering the claim  indefinite as to whether the combination of a maintenance base station and cleaning robot or subcombination of a maintenance base station is intended to be claimed.  Should applicant intend the "cleaning robot" to be a positive element of the claimed combination, then positive structural antecedent basis should be provided therefor.  If not, the terminology "adapted to be" could be used.

Claim 9 recites the limitation " the cleaning robot" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franklin (4915119).
Regarding claim 1, the Franklin reference discloses a maintenance base station (see The Figure), comprising: a base (inherent); and a cleaning fluid supply system (10) comprising:
a first fluid storage device (12), mounted on the base;
a second fluid storage device (14), mounted on the base;
a pipeline assembly, mounted on the base, and provided with a main pipeline (42, 46), a first branch  (36) and a second branch (48), wherein the main pipeline is configured to supply a cleaning fluid to the cleaning robot, wherein an end of the first branch is communicated with the first fluid storage device (12), and an end of the second branch is communicated with the second fluid storage device (14), and wherein the other end of the first branch away from the first fluid storage device and the other end of the second branch away from the second fluid storage device are both communicated with an end of the main pipeline (at 42); and at least one fluid driving device (62, 64), mounted on the base, and configured to drive a fluid in the first fluid storage device to flow to the first blanch and drive a fluid in the second fluid storage device to flow to the second branch.
	Furthermore, the introductory statement of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Franklin device which is further capable of maintaining a cleaning robot.  Whether the Franklin device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Regarding claim 2, wherein the at least one fluid driving device (62, 64) comprises a first fluid driving device (18) pneumatically communicated with the first fluid storage device (12) or the first branch (36), which is configured to drive the fluid in the first fluid storage device to flow to the first branch.

Regarding claim 3, wherein the at least one fluid driving device (64) further comprises a second fluid driving device (20) pneumatically communicated with the second fluid storage device (14) or the second branch (48), which is configured to drive the fluid in the second fluid storage device to flow to the second branch.

Regarding claim 4, wherein the first fluid driving device (18) is a first fluid pumping device, and is pneumatically communicated with the first branch; or the first fluid driving device is a first air pump device, and is pneumatically communicated with the first fluid storage device.  See column 4, lines 5 – 14.

Regarding claim 5, wherein the second fluid driving device (20) is a second fluid pumping device, and is pneumatically communicated with the second branch; or the second fluid driving device is a second air pump device, and is pneumatically communicated with the second fluid storage device. See column 4, lines 5 – 14.

Regarding claim 7, wherein the at least one fluid driving device (18, 20) comprises a fluid pumping device, which is pneumatically communicated with the main pipeline (42), and is configured to drive the fluid in the first fluid storage device to flow to the first branch and drive the fluid in the second fluid storage device to flow to the second branch, and wherein a ratio of a cross-sectional area of the first branch to a cross-sectional area of the second branch meets a preset cleaning fluid flow ratio. See column 4, lines 5 – 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9, 10, 12, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20140036653) in view of Franklin.
Regarding claims 1 and 16, the Cho et al. reference discloses a maintenance base station (200; see Figure 4), for maintaining a cleaning robot (110; see Fig. 5), comprising: a base (210); and a cleaning fluid supply system (300) comprising:
a first fluid storage device (312), mounted on the base;
a pipeline assembly, mounted on the base, and provided with a main pipeline (330); wherein the main pipeline is configured to supply a cleaning fluid to the cleaning robot; and at least one fluid driving device (428; i.e., pump) mounted on the base.
The Cho et al. reference doesn’t disclose a first branch and a second branch, wherein an end of the first branch is communicated with the first fluid storage device (312), and an end of the second branch is communicated with the second fluid storage device, and wherein the other end of the first branch away from the first fluid storage device and the other end of the second branch away from the second fluid storage device are both communicated with an end of the main pipeline; and at least one fluid driving device configured to drive a fluid in the first fluid storage device to flow to the first branch and drive a fluid in the second fluid storage device to flow to the second branch.
The Franklin reference discloses another cleaning supply system (discussed supra – see 102 rejection above) having a first fluid storage device (12), mounted on the base; a second fluid storage device (14), mounted on the base; a pipeline assembly, mounted on the base, and provided with a main pipeline (42, 46), a first branch  (36) and a second branch (48), wherein the main pipeline is configured to supply a cleaning fluid to the cleaning robot, wherein an end of the first branch is communicated with the first fluid storage device (12), and an end of the second branch is communicated with the second fluid storage device (14), and wherein the other end of the first branch away from the first fluid storage device and the other end of the second branch away from the second fluid storage device are both communicated with an end of the main pipeline (at 42); and at least one fluid driving device (62, 64), mounted on the base, and configured to drive a fluid in the first fluid storage device to flow to the first blanch and drive a fluid in the second fluid storage device to flow to the second branch.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Cho et al. device to have a second fluid storage device, first and second branched lines, a main pipeline and fluid driving device as, for example, taught by the Franklin reference in order to enable one to mix a concentrate and diluent to form different chemical compositions and deliver to the cleaning robot.

Regarding claim 2, the Franklin reference further teaches wherein the at least one fluid driving device (62, 64) comprises a first fluid driving device (18) pneumatically communicated with the first fluid storage device (12) or the first branch (36), which is configured to drive the fluid in the first fluid storage device to flow to the first branch.

Regarding claim 3, the Franklin reference further teaches wherein the at least one fluid driving device (64) further comprises a second fluid driving device (20) pneumatically communicated with the second fluid storage device (14) or the second branch (48), which is configured to drive the fluid in the second fluid storage device to flow to the second branch.

Regarding claim 4, the Franklin reference further teaches wherein the first fluid driving device (18) is a first fluid pumping device, and is pneumatically communicated with the first branch; or the first fluid driving device is a first air pump device, and is pneumatically communicated with the first fluid storage device.  See column 4, lines 5 – 14.

Regarding claim 5, the Franklin reference further teaches wherein the second fluid driving device (20) is a second fluid pumping device, and is pneumatically communicated with the second branch; or the second fluid driving device is a second air pump device, and is pneumatically communicated with the second fluid storage device. See column 4, lines 5 – 14.

Regarding claim 7, the Franklin reference further teaches wherein the at least one fluid driving device (18, 20) comprises a fluid pumping device, which is pneumatically communicated with the main pipeline (42), and is configured to drive the fluid in the first fluid storage device to flow to the first branch and drive the fluid in the second fluid storage device to flow to the second branch, and wherein a ratio of a cross-sectional area of the first branch to a cross-sectional area of the second branch meets a preset cleaning fluid flow ratio. See column 4, lines 5 – 14.

Regarding claim 9, the Cho et al. reference discloses wherein the cleaning robot comprises: a cleaning container (410); and a docking valve  (420) pneumatically communicated with the cleaning container, wherein the maintenance base station further comprises a docking mechanism (350) communicated with the main pipeline, which is configured to dock with the docking valve, to establish a fluid channel connecting the cleaning container and the main pipeline.  See Figures 5 and 6.

Regarding claim 10, the Cho et al. reference discloses wherein the docking mechanism is arranged on a longitudinal side of the base, so that the docking mechanism is docked with a circumferential side of the cleaning robot. See Figure 5.

Regarding claim 12, the Cho et al. reference discloses wherein the docking mechanism (350) is arranged on an upper surface of the base, so that the docking mechanism is docked with a top of the cleaning robot.  See Figures 5 and 6.

Regarding claim 13, the Cho et al. reference discloses wherein the docking valve of the cleaning robot is a port provided with a one-way valve or a movable cover, in order to prevent the fluid in the cleaning container from leaking.  See Figure 6.

Regarding claim 15, first and second mounting grooves configured to accommodate a first fluid storage device and a second fluid storage device would be inherent to the Cho et al. device when modified by Franklin as discussed supra.

Regarding claim 17, the Cho et al. reference discloses wherein the cleaning robot comprises: a cleaning container (410); and a docking valve (420) pneumatically communicated with the cleaning container, which is configured to communicated with the main pipeline of the maintenance base station. See Figure 6.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin.
Regarding claim 15, the Examiner takes Official Notice that the Franklin device is portable and would inherently be provided with first and second mounting grooves configured to accommodate the first fluid storage device (12) and the second fluid storage device (14) in order to contain the storage devices when being moved from one location to another.  Mounting grooves can be construed as any structure which supports and contains the individual storage devices, including any grooves that would accommodate fluid delivery lines and valves attached to the storage devices.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various systems similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753